Order entered March 18, 2014




                                          In The
                               Court of Appeals
                        Fifth District of Texas at Dallas
                                   No. 05-13-01688-CV

                  MAXIMUSALLIANCE PARTNERS, LLC, Appellant

                                            V.

                             DAN FABER, ET AL., Appellees

                     On Appeal from the 160th Judicial District Court
                                  Dallas County, Texas
                         Trial Court Cause No. DC-11-16379-H

                                         ORDER
       We GRANT appellant’s March 14, 2014 unopposed second motion for an extension of

time to file a brief. Appellant shall file its brief on or before Monday, April 28, 2014. We

caution appellant that no further extension of time will be granted absent extraordinary

circumstances.


                                                   /s/   ADA BROWN
                                                         JUSTICE